Leech,
dissenting: The petitioner owned real estate. His wife then owned a dower right in that real estate. That right, even though inchoate, was her valuable right, measurable in money. Ferguson v. Dickson, 300 Fed. 961; McCaughn v. Carver, 19 Fed. (2d) 126; United States v. Mitchell, 74 Fed. (2d) 571. She could not be divested of it without her consent. If the purchaser had bought from the husband, alone, his interest in the property, for half the consideration paid here for the interests of both the husband and wife in the property, and -in another transaction secured a quitclaim deed from the wife for her rights in the same property for the other half of the consideration paid here, it certainly would not be held that the husband was taxable on the consideration paid to the wfife for the rights she and she, alone, owned and could relinquish. It seems to me that, in effect, is the situation here. Frank v. Commissioner, 51 Fed. (2d) 923.